OFFICE   OF THE   ATTORNEY    GENERAL       OF TEXAS
                                       AUSTIN                    @-4
                                                         *P
emAL 0. MANN
 ..ra*n .**saIL                                         January 30, 1939

          Hon. 0. Roodrow Laughlin
          County Attorney
          Jim Wellr county
          Alloe, Texas
           Dear Sir:




                     Tour letter of
           fee tax for the sheriff
           been reosirsd by this Dep                      rsln   we arcl m-
           quested to anansr the fol
                                                        in all oaaoa


    .

                                                riesd  that, in our opin-
                                                 both jury and non-jury
                                                der the protlaloar of thla
                                                oh thir fee 18 not to bo




                                                  Very truly four8
                                                               OF TBXAB
                                               ATTORNEY C)?tZiEXtAL